 



EXHIBIT 10.32
SEPARATION AND RELEASE AGREEMENT
Recitals
     A. Wesley P. Wheeler (“Wheeler”) was employed as President, North America,
R& D, and Global Manufacturing of Valeant Pharmaceuticals North America
(“VPNA”), a subsidiary of Valeant Pharmaceuticals International (collectively,
the “Company”).
     B. Wheeler resigned from the Company effective December 7, 2007 (the
“Termination Date”) and has agreed to release the Company as provided herein in
exchange for the consideration described in the attached Exhibit A (the
“Separation Payment”). Company has agreed that, in return for Wheeler signing
this Separation and Release Agreement (“Agreement”), the Company will pay him
the Separation Payment. Wheeler understands that, regardless of whether he signs
this Agreement, the Company will pay his any accrued salary, vacation and other
benefits to which he is entitled and that he will be able to exercise his post
termination rights with respect to vested stock options and other forms of
equity in accordance with the applicable plans and grant agreements. Wheeler
also agrees that communication and interactions he has with the Company and
external parties will be positive in nature and will in no way defame the
Company or its management. In consideration for the Separation Payment he is
receiving under this Agreement:
     1. Release. Wheeler hereby releases the Company and its parent,
subsidiaries, predecessors, successors, and affiliates, and their respective
directors, officers, employees, shareholders, and agents and all
Company-sponsored benefit plans, plan fiduciaries, plan administrators and plan
service providers (collectively, the “Releasees”) from any and all claims,
demands, causes of action, liabilities, damages and obligations of every kind,
whether known or unknown, arising at any time prior to and through the date
Wheeler signs this Agreement. This general release includes, but is not limited
to: all federal and state statutory and common law claims; claims related to his
employment or termination of his employment, claims arising under theories of
contract, tort, discrimination, harassment, retaliation, fraud, emotional
distress theories, including all claims for compensation or benefits (including
all bonus programs of any kind); claims for any form of equity; claims for
breach of employee handbooks or policies, breach of statutory or ethical duties,
breach of the covenant of good faith and fair dealing, promissory estoppel,
fraud, breach of any implied covenants, defamation (including but not limited to
slander and libel), invasion of privacy, intentional infliction of emotional
distress, negligence (including but not limited to negligent retention,
negligent supervision, gross negligence, and the negligent infliction of
emotional distress) as well as any other tort claim; and releasable claims
related to leaves of absences. In releasing claims unknown to him at present,
Wheeler acknowledges that Wheeler has

1.



--------------------------------------------------------------------------------



 



understood and waived all rights and benefits under Section 1542 of the
California Civil Code, and any law or legal principle of similar effect in any
jurisdiction:
“A general release does not extend to claims which the creditor does not know or
suspect to exist In his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
     Wheeler acknowledges that he is knowingly and voluntarily waiving and
releasing any rights that he may have under the Age Discrimination in Employment
Act of 1967, as amended (“ADEA”), and that the consideration given for the
waiver and release in the preceding paragraph is in addition to anything of
value to which he was already entitled, such as the proceeds of his 401(k)
account or the right to exercise, according to the provisions of the applicable
stock option grants and agreements, any stock options or other equity vested as
of the termination date.
     The Company specifically releases, waives, and forever discharges Wheeler,
his successors in interest, past, present and future assigns, from any and all
past claims, demands, actions, liabilities and causes of actions, of every kind
and character, whether asserted or unasserted, whether known or unknown,
suspected or unsuspected, in law or in equity, for or by reason of any matter,
cause or thing whatsoever, arising out of Wheeler’s personal actions during his
tenure as an employee and officer of the Company so long as such personal
actions were not of an illegal nature. As such, except for the enforcement of
this Agreement or any rights preserved under this Agreement, the Company hereby
covenants that they will not, based on any of Wheeler’s personal actions during
his tenure with the Company, sue or bring any claim or action against Wheeler.
This Covenant Not to Sue shall be a complete defense to any such claim or suit
by the Company.
     In addition, as it relates to actions concerning Wheeler’s actions as an
officer of the Company, the Company acknowledges that Wheeler is covered by the
Company’s Director and Officer Liability insurance policy in place during his
tenure.
     2. Exceptions. Notwithstanding anything herein to the contrary, Wheeler is
not releasing: (a) any claims that relate to his right to enforce this
Agreement, (b) his rights of indemnification and directors and officers
liability insurance coverage (or replacements therefore) to which he was
entitled immediately prior to the date of this Agreement with regard to his
service on behalf of the Company and its affiliates; (c) his rights under any
tax-qualified pension or claims for accrued vested benefits under any other
employee benefit plan maintained by the Company; or (d) his rights as a
stockholder. He further understands that nothing in this Agreement shall be
construed to prohibit him from filing a charge or complaint with the Equal
Employment Opportunity Commission or with any

2.



--------------------------------------------------------------------------------



 



state agency responsible to enforce laws prohibiting discrimination in
employment, including a challenge to the validity of this Agreement under the
ADEA or the Older Workers Benefit Protection Act, and nothing in this Agreement
prevents him from participating in any investigation or proceeding conducted by
the Equal Employment Opportunity Commission or any such state agency. Wheeler
further understands and agrees that if he, or someone acting on his behalf,
files, or causes to be filed, any such claim, charge, complaint, or action
against the Releasees, he expressly waives any right to recover any damages or
other relief, whatsoever, from the Releasees, including costs and attorneys’
fees.
     Wheeler further acknowledges that he has been advised by this writing that:
(a) his waiver and release does not apply to any rights or claims that may arise
after the execution date of this Agreement; (b) he has the right to consult with
an attorney prior to executing this Agreement; (c) he has twenty-one (21) days
from the date this agreement is submitted to him to consider this Agreement
(although he may choose voluntarily to execute this Agreement earlier);
(d) he has seven (7) days following the execution of this Agreement to revoke
the Agreement by providing written notice to the Timothy C. Tyson, President and
Chief Executive Officer; and (e) this Agreement will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after this Agreement is executed by him (“the Effective Date”).
     3. No Other Payments. Wheeler acknowledges and agrees that, other than what
is provided for herein, he is not eligible or entitled to receive, pursuant to
any policy, prior contracts, plans, agreements or otherwise, any other payment,
benefit or consideration in connection with his employment or the termination of
his employment with the Releasees including, without limitation, any payments or
benefits under any severance policy, plan or contract.
     4. Defense of Litigation. Wheeler agrees to cooperate with Valeant in
connection with the defense of all outstanding litigation with respect to which
Wheeler has relevant information. Such cooperation shall include, but is not
limited to: (a) voluntarily appearing at the request of Valeant for depositions
at the times and places reasonably agreed upon by Valeant and Wheeler; (b)
appearing at trial or any hearing for the purpose of testifying or otherwise
providing evidence in the cases. To the extent that Wheeler suffers any loss in
income (including use of vacation pay from a subsequent employer), Valeant will
reimburse him for the amount of the loss, as well as any out of pocket expenses
for travel etc.
     5. Proprietary Information. Wheeler will immediately return all Company
property and documents and any other embodiments of the Company’s proprietary or
confidential information (and all reproductions thereof, in whole or in part) in
his possession or control. Wheeler will not use or disclose the Company’s
confidential or proprietary information. Wheeler will comply with any

3.



--------------------------------------------------------------------------------



 



other obligations regarding protection of the Company’s proprietary and
confidential information, assignment and disclosure of inventions, and return of
property which Wheeler may have undertaken previously in agreements Wheeler has
signed with the Company.
     6. Enforcement of Proprietary Rights. Wheeler will assist the Company in
every proper way to obtain, and from time to time enforce, United States and
foreign rights in trade secrets, patents, copyrights, and other intellectual
property rights (“Proprietary Rights”) relating to inventions, ideas, processes,
formulas, source and object codes, data, programs and other works of authorship,
know-how, improvements, discoveries, developments, designs, and techniques in
any and all countries. To that end, Wheeler will execute, verify and deliver
such documents and perform such other acts (including appearances as a witness)
as the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof. In addition, Wheeler will execute, verify and deliver
assignments of such Proprietary Rights to the Company or its designee. The
Company shall compensate Wheeler at a reasonable rate after his termination for
the time actually spent by him at the Company’s request on such assistance.
     In the event the Company is unable for any reason, after reasonable effort,
to secure his signature on any document needed in connection with the actions
specified in the preceding paragraph, Wheeler hereby irrevocably designates and
appoint the Company and its duly authorized officers and agents as his agent and
attorney in fact, which appointment is coupled with an interest, to act for and
in his behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by him. Provided, however, that
Wheeler’s designation of the Company as his agent and attorney in fact, as
granted in this paragraph, is for a period of 6 months from the execution of
this Agreement. Wheeler agrees to extend this term if reasonably necessary for
another 6 month term. Reasonable efforts by the Company to contact Wheeler
includes, but are not limited to, contact at his last known home and business
address and phone number and through his designated agent, Alexander E. Kahn of
Moore Colson at 678-385-6050. Wheeler agrees to notify the Company of changes to
his contact information as soon as practicable during the term of this
Agreement.
     7. Governing Law and Jurisdiction. This Agreement will be governed by and
construed and enforced in accordance with the laws of the State of California
without giving effect to the conflict of law principles thereof. The Company and
Wheeler agree to resolve any claims they may have in regards to this Agreement,
and the execution and enforcement thereof, in, and irrevocably consent to the
exclusive jurisdiction of, the state and federal courts sitting in Orange
County, California.

4.



--------------------------------------------------------------------------------



 



     8. Nonadmission of Liability. This Agreement is not an admission of
wrongdoing by any released party. Wheeler agrees that he has not suffered any
discrimination on account of his age, sex, race, national origin, marital
status, sexual orientation, or any other protected status, and none of these
ever has been an adverse factor used against him by any released party. Wheeler
has not suffered any job related wrongs or injuries for which Wheeler might
still be entitled to compensation or relief, such as an injury for which Wheeler
might receive a workers’ compensation award in the future.
     9. Severability. Should any of the provision in this Agreement be declared
or be determined to be illegal or invalid, all remaining parts, terms or
provisions shall be valid, and the illegal or invalid part, term, or provision
shall be deemed not to be a part of this Agreement.
     TAKE THIS RELEASE HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS
PROVISIONS BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS.
IF YOU WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL CONSIDERATION PERIOD SET
FORTH ABOVE AND CONSULT YOUR ATTORNEY.
     This Agreement constitutes the complete, final and exclusive embodiment of
the entire agreement between the Company and Wheeler with regard to the subject
matter hereof. Wheeler is not relying on any promise or representation, written
or oral, which is not expressly stated herein. This Agreement may only be
modified by a written agreement signed by both Wheeler and a duly authorized
officer of the Company.
Understood and agreed:

         
 
       
/s/ Wesley P. Wheeler
 
Wesley P. Wheeler
  12/13/07

 
Date    

          Valeant Pharmaceuticals International
      By:   /s/ Timothy C. Tyson      

Date: 12/13/07 

5.



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Separation Payment
     If Wheeler signs and returns the attached Separation and Release Agreement
as provided therein, the Company will make a lump sum payment to Wheeler, within
ten (10) days after the Effective Date, of three hundred thousand dollars
($300,000), subject to standard payroll deductions and withholdings.

6.